Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Joseph Rowen
d/b/a Indiana Joe’s,

Respondent.

Docket No. C-14-899
FDA Docket No. FDA-2014-H-0390

Decision No. CR3254

Date: June 4, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Joseph Rowen d/b/a Indiana Joe’s, that alleges
facts and legal authority sufficient to justify the imposition of a civil money
penalty of $250. Respondent did not answer the Complaint, nor did Respondent
request an extension of time within which to file an answer. Therefore, I enter a
default judgment against Respondent and assess a civil money penalty of $250.

CTP began this case by serving the Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent impermissibly sold
cigarettes to minors, thereby violating the Federal Food, Drug, and Cosmetic Act
(Act), 21 U.S.C. § 301 et seq., and its implementing regulations, Cigarettes and
Smokeless Tobacco, 21 C.F.R. Part 1140 (2012). CTP seeks a civil money
penalty of $250.
On April 8, 2014, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days, Respondent should
pay the proposed penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that if it failed to take one of
these actions within 30 days, an Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1am required to
“assume the facts alleged in the [C]omplaint to be true” and, if those facts
establish liability under the Act, issue a default judgment and impose a civil
money penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Indiana Joe’s, an establishment that sells tobacco
products and is located at 2501 East Indiana Avenue, Philadelphia,
Pennsylvania 19134. Complaint § 3.

e During a May 1, 2013 inspection of Respondent’s establishment, at
approximately 5:45 PM, an FDA-commissioned inspector observed that “a
person younger than 18 years of age was able to purchase a package of
Newport Menthol Gold Box cigarettes ....” Complaint § 10.

e¢ On May 16, 2013, CTP issued a Warning Letter to Respondent regarding
the inspector’s observations from May 1, 2013. The letter explained that
the observations constituted a violation of a regulation found at 21 C.F.R.
§ 1140.14(a), and that the named violation was not necessarily intended to
be an exhaustive list of all violations at the establishment. The Warning
Letter went on to state that if Respondent failed to correct the violation,
regulatory action by the FDA or a civil money penalty action could occur
and that Respondent is responsible for complying with the law. Complaint
q 10.

e Although United Parcel Service records show that an individual named
“Thomas” signed for the Warning Letter, CTP never received a response.
Complaint § 11.

e During an October 15, 2013 inspection of Respondent’s establishment, at
approximately 5:33 PM, FDA-commissioned inspectors documented that “a
person younger than 18 years of age was able to purchase a package of
Newport Box cigarettes ....” Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if distributed or offered for sale in any state in violation of regulations
issued under section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R

§ 1140.1(b). The Secretary issued the regulations at 21 C.F.R. Part 1140 under
section 906(d) of the Act. 21 U.S.C. § 387(a); 21 U.S.C. § 387f(d)(1); 75 Fed.
Reg. 13,229 (Mar. 10, 2010). The regulations prohibit the sale of cigarettes to any
person younger than 18 years of age. 21 C.F.R. § 1140.14(a).

Taking the above alleged facts as true, Respondent violated the prohibition against
selling cigarettes to persons younger than 18 years of age on May 1, 2013, and
October 15, 2013. 21 C.F.R. § 1140.14(a). Therefore, Respondent’s actions
constitute violations of law that merit a civil money penalty.

CTP has requested a fine of $250, which is a permissible civil money penalty
under the regulations. 21 C.F.R. § 17.2. Therefore, I order Respondent to pay a
civil money penalty of $250.

/s/
Steven T. Kessel
Administrative Law Judge

